DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopen Prosecution
Prosecution is hereby reopened. New grounds of rejection appear below.
In view of the Appeal Brief filed on 08/29/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
Drawings
The drawing objections have been withdrawn in response to the petition decision mailed 09/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites “a fascia defining an exterior major surface of the electronic device” in line 2. 
In an effort to determine the metes and bounds of independent claim 1, the Examiner looks to Applicant’s statements on the record with respect to the meaning of this limitation.
On page 35 of the Response filed 04/07/2022, Applicant provides annotations to prior art Fig. 5 of Emig et al (US 20090046072 A1). Said annotations, and their accompanying arguments, advocate for an interpretation of “exterior major surface” requiring that no part of the claimed device must exist above the “exterior major surface”, because positioning beneath any other part makes the major surface allegedly “interior” rather than “exterior”.
On pages 21-22 of the Appeal Brief filed 08/29/2022, Applicant (as an Appellant) advocates for a contradictory interpretation. Said interpretation likens some parts of an electronic device to the paint on a house, such that surfaces beneath those paint-like parts may be interpreted as “exterior” despite the existence of parts atop those allegedly “exterior” surfaces.
Applicant’s arguments 
in the Response filed 04/07/2022
page 35
Appellant’s arguments 
in the Appeal Brief filed 08/29/2022
pages 21-22

    PNG
    media_image1.png
    675
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    581
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    592
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    588
    media_image4.png
    Greyscale


Applicant’s advocacy for two contradictory interpretations raises an issue of indefiniteness regarding the metes and bounds of independent claim 1.
A similar recitation in independent claim 11 is similarly indefinite.
A similar recitation in independent claim 16 is similarly indefinite.
In the interest of compact prosecution, for the prior art rejection below, the limitation “exterior major surface” is interpreted such that the “exterior major surface” need not be the most exterior surface, as explained by Applicant (as an Appellant) on pages 21-22 of the Appeal Brief filed 08/29/2022.

Independent claim 1 recites “An electronic device, comprising … an optically pellucid electrical conductor” in lines 1 and 6.
In an effort to determine the metes and bounds of independent claim 1, the Examiner looks to Applicant’s statements on the record with respect to the meaning of this limitation.
On page 25 of the Response filed 04/07/2022, Applicant asserts that the term “comprising” is a synonym for including, and mentions that “the named elements are essential” to the claimed device. This means that Applicant’s Claim 1 electronic device includes the optically pellucid electrical conductor, and that the optically pellucid electrical conductor is an essential part of the electronic device of Claim 1.
On page 23 of the Appeal Brief filed 08/29/2022, Applicant (as an Appellant) argues for a contradictory interpretation of Claim 1. By arguing “The optically pellucid electrical conductor is merely attached to this outer portion of the fascia thereafter. Accordingly, the electronic device is the electronic device, and the optically pellucid electrical conductor is the optically pellucid electrical conductor”, Applicant is advocating for the interpretation that the Claim 1 device has been completely manufactured before the optically pellucid electrical conductor gets “merely attached”, and that the optically pellucid electrical conductor isn’t an essential part of the electronic device of Claim 1, because it isn’t really a part of the electronic device at all.
Applicant’s arguments
in the Response filed 04/07/2022
page 25
Appellant’s arguments
In the Appeal Brief filed 08/29/2022
page 23

    PNG
    media_image5.png
    118
    590
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    21
    549
    media_image6.png
    Greyscale
…”

    PNG
    media_image7.png
    106
    564
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    31
    423
    media_image8.png
    Greyscale
 …

Applicant’s arguments in favor of two contradictory limitations raise an issue of indefiniteness regarding the metes and bounds of independent Claim 1.
A similar recitation in independent claim 16 is similarly indefinite.
In the interest of compact prosecution, for the prior art rejection below, the limitation “comprising” is interpreted such that the claimed electronic device includes the optically pellucid electrical conductor, and such that the optically pellucid electrical conductor is an essential part of the claimed electronic device.

Independent claim 1 recites the limitation “complemental” in line 15.
In an effort to determine the metes and bounds of independent claim 1, the Examiner looks to Applicant’s statements on the record with respect to the meaning of this limitation.
On page 40 of the Response filed 04/07/2022, Applicant advocates for an interpretation of “complemental” wherein “any pixel not passing light through the optically pellucid electrical conductor passes light with the second luminous intensity” and “All other pixels employ the second luminous intensity” (emphasis added). Also on page 40, Applicant presents a drawing of Buster the dog, which appears similar to a portion of Fig. 7, but with shading and annotations added. Included in the annotations is the allegation “All Pixels in the Second Subarea use the Second Luminous Intensity” (emphasis added).


Applicant’s arguments
in the Response filed 04/07/2022
page 40
Appellant’s arguments
in the Appeal Brief filed 08/29/2022
pages 47-48




    PNG
    media_image9.png
    253
    447
    media_image9.png
    Greyscale







    PNG
    media_image10.png
    352
    458
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    360
    295
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    85
    599
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    427
    426
    media_image13.png
    Greyscale


Contrariwise, on pages 47-48 of the Appeal Brief filed 08/29/2022, Applicant (as an Appellant) advocates for a contradictory interpretation of “complemental”. The allegation “Nothing states that all pixel structures have to be in any one of the sets” (emphasis added) is accompanied by drawings which show the second set of pixels as including fewer than all pixels in the second subarea.
On page 23 of the Appeal Brief filed 08/29/2022, Applicant (as an Appellant) alleges that “the Examiner was able to find an arcane definition of the word she prefers, specifically the ‘n2’ and ‘mathematical’ version from the Oxford English Dictionary.” On page 24, Applicant (as an Appellant) proceeds to allege that “the present application is not directed to anything mathematical.” The Examiner has considered these allegations and notes the following.
“During examination, ‘claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.’” In re Am. Acad. Of Sci. Tech Ctr., 367 F.3d 1359, 1363 (Fed. Cir. 2004) (citations omitted). In this case, a person of ordinary skill in the art would have had at least a bachelor’s degree in computer science, electrical engineering, solid state physics, or a related field, and at least 2 years of experience working with displays for electronic devices. It is impossible for a person to achieve the level of ordinary skill in this art without becoming indoctrinated into the methods of mathematics and the language that accompanies those methods. A person of ordinary skill in this art would have read the word “complemental” in the context of areas and sets, would have understood that Applicant meant to say --complementary--, and would have proceeded to interpret the claim according to the broadest reasonable interpretation, which is the mathematical meaning of the word --complementary-- as it is customarily used by mathematically literate scientists and engineers with respect to complementary areas and complementary sets.
Applicant’s advocacy for two contradictory interpretations of “complemental” raises an issue of indefiniteness regarding the metes and bounds of independent claim 1. 
A similar recitation in independent claim 11 is similarly indefinite.
A similar recitation in independent claim 16 is similarly indefinite.
In the interest of compact prosecution, for the prior art rejection below, the limitation “complemental” is interpreted to mean the mathematical meaning of the word --complementary-- as it is customarily used by mathematically literate scientists and engineers with respect to complementary areas and complementary sets.

Claim 9 recites “a third set of pixel structures … and a fourth set of pixel structures”. 
In an effort to determine the metes and bounds of claim 9, the Examiner looks to Applicant’s statements on the record with respect to the meaning of this limitation.
On page 40 of the response filed 04/07/2022, Applicant asserts “All pixels passing light through a second subarea that is complemental to the first subarea pass that light with the second luminous intensity … any pixel not passing light through the optically pellucid electrical conductor passes light with the second luminous intensity” (emphasis in original).
Meanwhile, on page 49 of the Appeal Brief filed 08/29/2022, Applicant (as an Appellant) asserts that “it is not possible for any pixel(s) to be “members of both the second set and the third set.””
Based upon the above assertions, any pixel not in the first set passes light with the second luminous intensity because it is in the second set, and no pixels would remain available for membership in the third set.
Contrariwise, on page 44 of the Appeal Brief filed 08/29/2022, Applicant (as an Appellant) notes “that the claim does not recite that all pixels in a particular subarea are in any one set, or that all pixels in a particular subarea project light with the same intensity” (emphasis in original). On page 45, Applicant (as an Appellant) further notes that “The transitional term in this claim is “‘comprising’, which is synonymous with ‘including’, ‘containing’, or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps … This means “that … other elements may be added and still form a construct within the scope of the claim”” (citations omitted).
The above notes contradict the limitation “complemental”, which is interpreted as --complementary-- as it is customarily used by mathematically literate scientists and engineers with respect to complementary areas and complementary sets. Specifically, each and every pixel not projecting light through the first subarea (because it is not in the first set at the first luminous intensity) must (as asserted by Applicant on page 40 of the response filed 04/07/2022) project light through the second subarea (because it is in the second set at the second luminous intensity), and vice versa, with no pixel left over and no area left over.
Applicant’s arguments
in the Response filed 04/07/2022
Page 40
and Appellant’s arguments
in the Appeal Brief filed 08/29/2022
page 49
Appellant’s arguments
in the Appeal Brief filed 08/29/2022
pages 44 and 45

    PNG
    media_image14.png
    119
    444
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    119
    581
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    80
    561
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    24
    413
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    22
    568
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    25
    100
    media_image19.png
    Greyscale






    PNG
    media_image20.png
    132
    579
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    23
    341
    media_image21.png
    Greyscale
…



Applicant’s notes contradicting Applicant’s assertions raise an issue of indefiniteness regarding the metes and bounds of claim 9. 

Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.

Regarding claim(s) 9: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emig et al (US 20090046072 A1).
As recited in independent claim 16, to the extent understood, Emig et al show an electronic device (including 200), comprising: a fascia (see upper surface in Fig. 4) defining an exterior major surface (see upper surface in Fig. 4) of the electronic device (including 200); an optically pellucid electrical conductor 201 at a first subarea (where 401 exists); and a housing (including 101) abutting the fascia (see upper surface in Fig. 4); the housing 101 comprising a first reflective material 202 reflecting light through the first subarea and a second reflective material 201 reflecting other light through a second subarea (where 401 doesn’t exist) of the fascia (see upper surface in Fig. 4) that is complemental (the first and second subareas are complementary insofar as the second subarea exists wherever the first subarea doesn’t exist and vice versa) to the first subarea (where 401 exists); the first reflective material 202 being more reflective (“having a higher reflectivity” [0040]) than the second reflective material (“material having a lower reflectivity” [0040]).
As recited in independent claim 16, Emig et al are silent regarding whether said optically pellucid electrical conductor is coupled to the exterior major surface at a first subarea of the exterior major surface.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited location was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited location of the optically pellucid electrical conductor in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any location, including the claimed location, for the visible graphic, so as to achieve aesthetics when presenting selected graphics to a user (see [0024], “an electronic device that is configured to present selected graphics to a user. The graphics may include symbols, brand marks, logos, and other information, and are visible to a user when looking at the user interface of the electronic device”; see also [0030], “The layer of selectively disposed electrically conductive material 202 may be selectively deposited so as to be arranged as a graphic. This graphic can be a symbol, an alphanumeric character or text, a key or user actuation target, a navigation device, a brand mark, a logo, an identifier, an artistic rendering, or other pattern”), in the absence of criticality. 
As recited in claim 20, the device of Emig et al (inherently) reflects light through the first subarea along an axis normal to a major surface of the fascia (when ambient light is incident along said axis, for example).

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al (US 20160217731 A1) in view of Huang et al (“Realisation of printed-on-display antenna for mobile terminals”, Electronics Letters, vol. 38, no. 20, 26 Sep 2022).
As recited in independent claim 1, Joo et al show an electronic device (see 100 and 500, for example, wherein “electronic device 500 can be implemented as a cellular phone, a smart phone, a video phone, a smart pad, a tablet computer, a car navigation system, a computer monitor, a laptop, a head mounted display (HMD), etc.” [0109]), comprising: a fascia (see screen in Fig. 12) defining an exterior major surface (see surface facing the lower left in Fig. 12) of the electronic device 500; a display 120 comprising an array of pixel structures (“display panel 120 includes a plurality of pixels” [0065]) each comprising a plurality of electroluminescent elements (insofar as an OLED display inherently has electroluminescent pixel elements) selectively operable to (inherently) project light through the exterior major surface (see surface facing the lower left in Fig. 12); and one or more processors (including display driving integrated circuit 140 and logo controller 144, for example) operable with the display 120, the one or more processors causing: a first set (to the extent understood) of pixel structures (pixels within NLG and LGG may be included within the first set, for example) projecting light through a first subarea (including NLG and LGG taken together) of the exterior major surface to project the light with a first luminous intensity (the luminous intensity of the pixels within NLG and the luminous intensity of the pixels within LGG are taken together as being the first luminous intensity, for example); and a second set (to the extent understood) of pixel structures projecting other light through a second subarea (see the area complementary to the first subarea) of the exterior major surface (see surface facing the lower left in Fig. 12) that is complemental (insofar as the second area exists at all parts of the screen other than the first area and vice versa) to the first subarea (including NLG and LGG taken together) to project the other light with a second luminous intensity (the luminous intensity of the pixels which are not within NLG and are not within LGG); the first luminous intensity being different from the second luminous intensity (see “reducing the luminance of the logo region LG of the image” in [0068]).
As recited in independent claim 1, Joo et al are silent regarding an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface atop the array of pixel structures.
As recited in independent claim 1, Huang et al show an optically pellucid electrical conductor (see “ITO film of the POD antenna” in Fig. 2) coupled to an exterior major surface (see location of antenna in Fig. 2) at a first subarea (and at all other areas) of the exterior major surface (A visible surface of the display is interpreted as being an “exterior major surface”, despite the existence of an optically pellucid antenna between said visible surface of the display and the user. This interpretation is consistent with Applicant’s argument in the Appeal Brief filed 08/29/2022, pages 21-22, especially “No English speaker would ever allege that painting the exterior surface of a house suddenly changes those exterior surfaces of the house to interior surfaces”, emphasis in original.) atop a segmented display (see location of antenna in Fig. 2).
Furthermore, there is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited location of an optically pellucid electrical conductor was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited location in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to succumb to longstanding market pressure toward portability and miniaturization by adding an antenna to the device of Joo et al without increasing a form factor as would have been apparent to a person of ordinary skill in the art when viewing Fig. 2 of Huang et al, and to achieve voice communication while maintaining an elegant appearance in the device of Joo et al as suggested by Huang et al (“many diverse applications have been merged into mobile personal handsets”, “replace the usual … antennas used in mobile terminals … being hidden, the POD antenna achieves the goal of elegant product appearance”, see page 1), and to improve a display with pixels in a similar manner to a known improvement to a segmented display as would have been readily apparent to a person of ordinary skill in the art. 
As recited in claim 2, Joo et al show that a first luminous intensity (average luminous intensity within LGG, for example, to the extent understood) is greater than (“the target luminance TR of the red color light, the target luminance TG of the green color light, and the target luminance TB of the blue color light may be determined to be respectively less than the average luminance AR of the red color light, the average luminance AG of the green color light, and the average luminance AB of the blue color light” [0095]) a second luminous intensity (at LG).
Regarding claim 3: Although Joo et al are silent regarding whether the first set of pixel structures and the second set of pixel structures projecting the light and the other light along an axis normal to the exterior major surface, it is noted by the Examiner that any display not capable of projecting light and other light along an axis normal to its exterior major surface would be unmarketable. For this reason, the Examiner reasonably finds that this feature is necessarily present in the device of Joo et al.
As recited in claim 4, Joo et al teach the one or more processors causing: the first set of pixel structures to project a first color of light; and the second set of pixel structures to project a second color of light; the first color of light being different from the second color of light (“efficiently reflect pixel characteristics related to the lifetime of the display panel by preferentially reducing the luminance of the light (e.g., the blue color light) that is output from the pixels that are vulnerable to degradation (e.g., the blue color pixel) when the method of FIG. 5 reduces the luminance of the logo region of the image displayed on the display panel to alleviate the permanent afterimage due to the luminance difference or the color difference between the logo region of the image and the non-logo region of the image” [0096]).
As recited in claim 5, Joo et al show each electroluminescent element comprising at least one green electroluminescent element, a red electroluminescent element, and a blue electroluminescent element (“a red color pixel that outputs red color light, a green color pixel that outputs green color light, and a blue color pixel that outputs blue color light” [0066]), the one or more processors causing green electroluminescent elements of the first set of pixel structures (at NLG and LGG) and blue electroluminescent elements of the first set of pixel structures (at NLG and LGG) to project more light (“In order to lengthen the lifetime of the display panel 120, the display driving integrated circuit 140 can preferentially reduce the luminance of the blue color light output from the blue color pixels, that are vulnerable to degradation, when the display driving integrated circuit 140 reduces the luminance of the logo region LG of the image. That is, since the OLEDs included in the blue color pixels are degraded faster than the OLEDs included in the green and red color pixels, under substantially the same conditions (i.e., since the lifetime of the blue color pixels is shorter than the lifetime of the green and red color pixels), the display driving integrated circuit 140 can control an amount of reduction in the luminance of the blue color light output from the blue color pixels located in the logo region LG of the image to be greater than an amount of reduction in the luminance of the green color light output from the green color pixel located in the logo region LG of the image and an amount of reduction in the luminance of the red color light output from the red color pixel located in the logo region LG of the image. In addition, since the OLEDs included in the green color pixels are degraded faster than the OLEDs included in the red color pixels under substantially the same conditions (i.e., since the lifetime of the green color pixels is shorter than the lifetime of the red color pixels), the display driving integrated circuit 140 can control an amount of reduction in the luminance of the green color light output from the green color pixels located in the logo region LG of the image to be greater than an amount of reduction in the luminance of the red color light output from the red color pixels located in the logo region LG of the image” [0081]-[0082]; “the target luminance TG of the green color light, and the target luminance TB of the blue color light may be determined to be respectively less than … the average luminance AG of the green color light, and the average luminance AB of the blue color light” [0095]) than green electroluminescent elements of the second set of pixel structures (at LG) and blue electroluminescent elements of the second set of pixel structures (at LG).
As recited in claim 10, Joo et al are silent regarding the optically pellucid electrical conductor comprising an antenna.
As recited in claim 10, Huang et al show that the optically pellucid electrical conductor comprises an antenna (see “ITO film of the POD antenna” in Fig. 2).
Moreover, the Examiner finds that an optically pellucid electrical conductor comprising an antenna was predictable before the effective filing date. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include an optically pellucid electrical conductor antenna in the device of Joo et al as taught by Huang et al. The rationale is as follows: One of ordinary skill in the art would have had reason to achieve voice communication and elegant appearance as taught by Huang et al (“many diverse applications have been merged into mobile personal handsets”, “replace the usual antennas used in mobile terminals … being hidden, the POD antenna achieves the goal of elegant product appearance”, see page 1).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emig et al (US 20090046072 A1) in view of Huang et al (“Realisation of printed-on-display antenna for mobile terminals”, Electronics Letters, vol. 38, no. 20, 26 Sep 2002).
This interpretation of Emig et al differs from the above interpretation applied to independent claim 16.
As recited in independent claim 11, Emig et al show a method in an electronic device, the method comprising causing light passing through a first subarea (where logo 401 doesn’t exist) of a fascia (on which 201 and 202 appear in Fig. 4) defining an exterior major surface (upper surface in Fig. 4) of the electronic device (including “capacitive sensor 200” [0040]) defined where an optically pellucid electrical conductor (including 201) is coupled to the exterior major surface of the electronic device (see upper surface in Fig. 4) to have a greater luminous intensity (more ambient light passes through 201 to continue through the fascia because 201 is “a first material having a lower reflectivity” [0040] which reflects less light) than other light (less ambient light passes through 202 to continue through the fascia because 202 is “a second material having a higher reflectivity” [0040] which reflects more light) passing through a second subarea (where logo 401 exists) of the fascia defining the exterior major surface (upper surface in Fig. 4) of the electronic device (including 200) that is complemental (the first and second subareas are complementary insofar as the second subarea exists wherever the first subarea doesn’t exist and vice versa) to the first subarea (where logo 401 doesn’t exist).
As recited in independent claim 11, Emig et al are silent regarding defining an antenna.
As recited in independent claim 11, Huang et al define an antenna (see “ITO film of the POD antenna” in Fig. 2).
Moreover, the Examiner finds that defining an antenna was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply an optically pellucid antenna as suggested by Huang et al to the device of Emig et al. The rationale is as follows: One of ordinary skill in the art would have had reason to achieve voice communication and elegant appearance in the mobile device of Emig et al as taught by Huang et al (“mobile personal handsets designed for voice communication”, “replace the usual antennas used in mobile terminals … the POD antenna achieves the goal of elegant product appearance”, see 1st page) and to improve a display with pixels in a similar way to Huang et al’s improvement to a segmented display as would have been readily apparent to a person of ordinary skill in the art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emig et al (US 20090046072 A1) in view of Huang et al (“Realisation of printed-on-display antenna for mobile terminals”, Electronics Letters, vol. 38, no. 20, 26 Sept. 2002) as applied to claim 11 above, and further in view of Joo et al (US 20160217731 A1).
Emig et al show a method as described above for claim 11.
As recited in claim 12, Emig et al are silent regarding the causing comprising one or more processors of the electronic device causing a first set of pixel structures projecting the light through the first subarea to project the light with a first luminous intensity and a second set of pixel structures projecting light through the second subarea to project the other light with a second luminous intensity.
As recited in claim 12, Joo et al teach one or more processors (including display driving integrated circuit 140 and logo controller 144) of an electronic device causing a first set of pixel structures (pixels within LGG and NLG, for example) projecting the light through a first subarea (where a logo doesn’t exist) to project light with a first luminous intensity (see “AN IMAGE” at S210 in Fig. 8, wherein said image is displayed on an OLED display screen by projecting light with a luminous intensity which may be arbitrarily labeled “first”) and a second set of pixel structures (pixels within LG) projecting light through the second subarea (where a logo exists) to project the other light with a second luminous intensity (see “REDUCE LUMINANCE OF EACH COLOR OF LIGHT IN THE LOGO REGION” at S260 within Fig. 8, wherein the reduced luminance may be arbitrarily labeled “second”).
Moreover, the Examiner finds that first and second luminous intensities were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to project light from an area where Emig et al’s logo doesn’t exist with a first luminous intensity and to project light from an area where Emig et al’s logo exists with a second luminous intensity as taught by Joo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to prevent afterimage from burning in, to adapt to pixel degradation in a logo area, and to increase the lifetime of a display panel, as taught by Joo et al (“a permanent afterimage caused due to a luminance difference or a color difference between the logo region LG of the image and the non-logo region LGG and NLG of the image may be observed by the viewer as the OLED display 100 displays the logo region LG. To overcome this problem, the display driving integrated circuit 140 can slow or alleviate the degradation of pixels located in the logo region LG of the image by reducing the luminance of the logo region LG of the image. Thus, the lifetime of the display panel 120 can be improved” [0068], “analyzing a degree of degradation or an amount of degradation of a red color pixel located in the logo region of the image, a degree of degradation of a green color pixel located in the logo region of the image, and a degree of degradation of a blue color pixel located in the logo region of the image (S240). Subsequently, the method of FIG. 8 includes determining a target luminance TR of the red color light, a target luminance TG of the green color light, and a target luminance TB of the blue color light for reducing the luminance of the logo region of the image based on the average luminance AR of the red color light of the logo surrounding region of the image, the average luminance AG of the green color light of the logo surrounding region of the image, the average luminance AB of the blue color light of the logo surrounding region of the image, the degree of degradation of the red color pixel located in the logo region of the image, the degree of degradation of the green color pixel located in the logo region of the image, and the degree of degradation of the blue color pixel located in the logo region of the image” [0098]). 

Allowable Subject Matter
Claims 6-8, 13-15, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The Appeal Brief filed 08/29/2022 has been fully considered and is moot in view of the reopening of prosecution, except as addressed above in the section addressing the indefiniteness rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimpe et al (US Pat. No. 7639849 B2) disclose a method of detecting brightness and color of individual pixels of a display with an imaging device, such as a scanner (see col. 6, lines 13-35) or a camera (see col. 6, lines 36-60), while driving the display with a flat field (see col. 9, line 12-col. 10, line 21). Information about display defects, such as dust on or in the protective glass on the display, are included in a luminance map (see col. 20, lines 6-15). A transfer function is applied to each pixel “to transform the electrical signal … so that a predefined and identical overall light-output … is generated for every individual pixel … even if the light-output response curves … differ” (see col. 11, lines 5-12), so that “any unequal luminance behavior over the display area … may be cured” (see col. 10, lines 19-20). “The same principle can be used to equalize the color behavior of a display” (see col. 12, lines 21-30) in case different pixels or sub-pixels appear to output different colors in response to the same driving signal. For example, “sub-pixels of a color display may be characterized, and the required color of the pixel (i.e. luminance of the individual color sub-pixels) may be calculated such that a uniform color behavior of all pixels over the complete screen area is obtained” (see col. 12, lines 24-29). In this way, “it is possible to equalize the overall behavior of all individual pixels” (see col. 11, lines 52-56).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627




/Julie Anne Watko/
Primary Examiner, Art Unit 2627  
                                                                                                                                                                                                    A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/KE XIAO/Supervisory Patent Examiner, Art Unit 2627